


Exhibit 10.3




INTELLECTUAL PROPERTY SECURITY AGREEMENT


This Intellectual Property Security Agreement is entered into as of May 1, 2009
by and between Silicon Valley Bank ("Bank") and Adept Technology, Inc.
("Grantor").
RECITALS
A.    Bank has agreed to make certain advances of money and to extend certain
financial accommodation to Grantor (the "Loans") in the amounts and manner set
forth in that certain Loan and Security Agreement by and between Bank and
Grantor dated May 1, 2009 (as the same may be amended, modified or supplemented
from time to time, the "Loan Agreement"; capitalized terms used herein are used
as defined in the Loan Agreement). Bank is willing to make the Loans to Grantor,
but only upon the condition, among others, that Grantor shall grant to Bank a
security interest in the Intellectual Property Collateral (as defined below) to
secure the obligations of Grantor under the Loan Agreement.
B.    Pursuant to the terms of the Loan Agreement, Grantor has granted to Bank a
security interest in all of Grantor's right, title and interest, whether
presently existing or hereafter acquired, in, to and under all of the
Collateral.
NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound, as collateral security for the
prompt and complete payment when due of its obligations under the Loan
Agreement, Grantor hereby represents, warrants, covenants and agrees as follows:
AGREEMENT
To secure its obligations under the Loan Agreement, Grantor grants and pledges
to Bank a security interest in all of Grantor's right, title and interest in, to
and under all of its copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work, whether published or unpublished, any patents, patent applications and
like protections (including, without limitation, the items listed on Exhibit A),
including improvements, divisions, continuations, renewals, reissues,
extensions, and continuations-in-part of the same, trademarks, service marks
and, to the extent permitted under applicable law, any applications therefor,
whether registered or not (including, without limitation, the items listed on
Exhibit B), and the goodwill of the business of Borrower connected with and
symbolized thereby, know-how, operating manuals, trade secret rights, rights to
unpatented inventions, and any claims for damage by way of any past, present, or
future infringement of any of the foregoing, including, without limitation, all
proceeds thereof (such as, by way of example but not by way of limitation,
license royalties and proceeds of infringement suits), the right to sue for
past, present and future infringements, and all rights corresponding thereto
throughout the world (collectively, the “Intellectual Property Collateral”).
This security interest is granted in conjunction with the security interest
granted to Bank under the Loan Agreement. The rights and remedies of Bank with
respect to the security interest granted hereby are in addition to those set
forth in the Loan Agreement and the other Loan Documents, and those which are
now or hereafter available to Bank as a matter of law or equity. Each right,
power and remedy of Bank provided for herein or in the Loan Agreement or any of
the Loan Documents, or now or hereafter existing at law or in equity shall be
cumulative and concurrent and shall be in addition to every right, power or
remedy provided for herein and the exercise by Bank of any one or more of the
rights, powers or remedies provided for in this Intellectual Property Security
Agreement, the Loan Agreement or any of the other Loan Documents, or now or
hereafter existing at law or in equity, shall not preclude the simultaneous or
later exercise by any person, including Bank, of any or all other rights, powers
or remedies.
This Intellectual Property Security Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, and counterpart
signature pages may be assembled to form a single original document.
[Remainder of Page Intentionally Left Blank - Signature Page Follows]




--------------------------------------------------------------------------------




[Signature Page to Intellectual Property Security Agreement]
IN WITNESS WHEREOF, the parties have cause this Intellectual Property Security
Agreement to be duly executed by its officers thereunto duly authorized as of
the first date written above.


Address of Grantor:
5960 Inglewood Drive
Pleasanton, CA 94588
Attn: Lisa M. Cummins
Fax: (925) 245-3510
Email: lisa.cummins@adept.com
 
GRANTOR:


Adept Technology, Inc.


By: /s/ Lisa Cummins


Title:CFO







Address of Bank:
185 Berry Street
Lobby 1, Suite 3000
San Francisco, CA 94107
Attn: Rick Freeman
Fax: (415) 856-0810
Email: rfreeman@svb.com
 
BANK:


Silicon Valley Bank


By:/s/ Rick Freeman


Title: Relationship Manager





--------------------------------------------------------------------------------




AMENDED AND RESTATED EXHIBIT A
TO INTELLECTUAL PROPERTY SECURITY AGREEMENT
dated May 1, 2009
by Adept Technology, Inc. in favor of Silicon Valley Bank
Patents and Copyrights
Adept Technology, Inc. Patents:


Description
Patent/
Application
Number
Issue/
Application
Date
Bin-Picking System for Randomly Positioned Objects
7,313,464
12/25/2007
Smart Camera
7,174,224
2/6/2007
Smart Camera
6,988,008
1/17/2006
Smart Camera
6,985,780
1/10/2006
Methods and Apparatus for Positive Wafer Process Status Identification During
Semiconductor Wafer Processing
6,530,734
3/11/2003
Impulse-Based, Flexible Parts Feeder
6,056,108
5/2/2000
Isolation Chamber Transfer Apparatus
5,810,537
9/22/1998
Flexible Parts Feeder
5,687,831
11/18/1997
Bin-Picking System for Randomly Positioned Objects (CAN)
2,600,042
8/31/2007
Bin-Picking System for Randomly Positioned Objects (JAP)
2007-230204
4/4/2006
Vacuum Gripping Apparatus (national phase utility patent application - United
States 1  
12/597,307
10/23/2009
Vacuum Gripping Apparatus (national phase utility patent application -
Australia) 1  
2008246203
11/18/2009
Vacuum Gripping Apparatus (Australia)
2011204992
7/26/2011
Vacuum Gripping Apparatus (national phase utility patent application - Brazil) 1
PI 0810690-8
10/22/2009
Vacuum Gripping Apparatus (national phase utility patent application - Canada) 1
2 685 274
10/26/2009
Vacuum Gripping Apparatus (national phase utility patent application - Europe) 1
8754109.0
11/25/2009
Vacuum Gripping Apparatus (national phase utility patent application - Japan) 1
2010-506272
10/26/2009
Vacuum Gripping Apparatus (national phase utility patent application - South
Korea) 1
10-2009-7024668
11/26/2009
Vacuum Gripping Apparatus (national phase utility patent application - New
Zealand) 1
581442
11/25/2009
Vacuum Gripping Apparatus (national phase utility patent application - South
Africa) 1
2009/08340
8/25/2010
Spatial Data Collection Apparatus and Method
6,917,893
7/12/2005
System and Method for Map and Position Determination Enhancement
7,650,013
1/19/2010
Method for Mapping Spaces With Respect to a Universal Uniform Spatial Reference
7,693,654
4/6/2010
Mobile Autonomous Updating of GIS Maps
7,912,633
3/22/2011
Mobile Autonomous Updating of GIS Maps
13/050,800
3/17/2011
Apparatus and Method for Gripping and Releasing Objects
PCT/US10/27511
3/16/2010



1 These national and regional phase utility patent applications are each based
on International patent application No. PCT/US2008/005330 (now expired), filed
in the USPTO on April 25, 2008, which claimed priority to provisional patent
application No. 60/926,329 (now expired), filed in the USPTO on April 26, 2007.




--------------------------------------------------------------------------------




Adept Technology, Inc. Copyrights:


Description
Registration/
Application
Number
Registration/
Application
Date
ActivMedia Robotics Navigation and Localization (ARNL)
TX0005888854
12/18/2003
ActivMedia Robotics Control and Operations Software (ARCOS), version 1.0
TX0006088863
11/19/2004
ActivMedia Robotics Interface for Applications (ARIA), version 1.0
TX 0006088041
12/16/2004
ActivMedia Robotics Interface for Applications (ARIA), version 2.0
TX 006088042
12/16/2004
ActivMedia Color Tracking System (ACTS), version 1.0
TX0006072154
12/20/2004
ActivMedia Color Tracking Systems (ACTS), version 2.0
TX0006091327
12/20/2004
Mapper3
TX0006171250
5/19/2005
MobileEyes
TX0006188105
5/19/2005
MobileEyes, version 1.0
TX0006221176
8/11/2005
ARM: BASE PROGRAM FOR VARIABLE DATA ALLOCATION
TX4140500
6/27/1995
ADEPT V+ VERSION 8.2
TX4140499
8/14/1995
ADX DATA IMPORT AND EXPORT SUBSYSTEM, VERSION V1.6
TX4140497
6/27/1995
VISION OPERATOR TRAINING GUIDE.
TX4127588
6/27/1995
ARM: BASE PROGRAM VARIABLE DATA ALLOCATION: 8.2
TX4127587
6/27/1995
RELEASE NOTES FOR ADEPT VAL II: VERSION 6.4
TX4119725
8/14/1995
ADEPT V+, VERSION 8.0
TX4117082
8/14/1995
V+ VERSION 10.1
TX4117465
8/14/1995
ADEPTONE ROBOT USER'S GUIDE
TX4075324
7/24/1995
V+ VERSION 10.1
TX4075057
6/27/1995
ADEPTMOTION SERVO: USER'S GUIDE
TX4078798
7/24/1995
ADEPT MC CONTROLLER: USER'S GUIDE
TX4078797
7/24/1995
ADEPT CC CONTROLLER: USER'S GUIDE
TX4078914
7/24/1995
ADEPT ROBOT ENGINEERING MANUAL.
TX4068659
7/24/1995













--------------------------------------------------------------------------------




Amendment Acknowledgment:


Date: February 6, 2012


Adept Technology, Inc.




By:    /s/ Lisa Cummins        
Lisa M. Cummins
Senior VP, Finance &
Chief Financial Officer


Silicon Valley Bank




By:    /s/ Elisa Sun            
Name:    Elisa Sun            
Title:    Relationship Manager        


[SIGNATURE PAGE TO AMENDED AND RESTATED EXHIBIT A TO INTELLECTUAL PROPERTY
SECURITY AGREEMENT]




--------------------------------------------------------------------------------




AMENDED AND RESTATED EXHIBIT B
TO INTELLECTUAL PROPERTY SECURITY AGREEMENT
dated May 1, 2009
by Adept Technology, Inc. in favor of Silicon Valley Bank
Trademarks
Adept Technology, Inc.


Description
Registration/
Application
Number
Registration/
Application
Date
Adept logo
1,458,004
09-22-1987,
renewed 04-03-2007
Adept logo (Norway)
146,528
8/22/1981
Adept logo (Denmark)
VR 008294 1993
12/3/1993
AIM
2,627,530
10/1/2002
AdeptVision
2,623,647
9/24/2002
HexSight
2,574,873
6/4/2002
HexSight (Canada)
TMA524628
11/3/2001
HEXAVISION (Canada)
TMA528326
5/24/2000
BRAIN‐ON‐BOARD (Germany)
30,422,425
6/1/2005
Adept
3,368,851
1/15/2008
Adept (Germany)
1,180,500
8/23/1991
Adept (EU Community Trade Mark)
3,028,982
3/1/2006
Seekur
3,384,516
2/19/2008
PatrolBot
3,394,393
3/11/2008
LaserPlans
3,391,245
3/4/2008
Motivity (Classes 07 - Industrial Robots and 12 -Robotic Transport Vehicles)
4,047,455
11/1/2011
Motivity (Class 09 - Laboratory Robots)
77/808035
8/19/2009
Motivity by MobileRobots (Application)
77/938941
2/18/2010
ApproFlex (France)
07 3519096
9/14/2007
ApproFlex (CTM)
6,644,397
1/21/2009
Eclipse (CTM)
8,123,697
11/11/2009
activemedia logo (Poland)
255,736
9/30/2002
ActiveMedia (Switzerland)
540,209
12/8/2005
Cerebellum Automation (France)
04 3277907
4/9/2004





Note: certain international registrations may be in name of Adept Technology,
Inc. subsidiaries. Adept is in process of transferring any international
registrations held by subsidiaries to the parent company.








--------------------------------------------------------------------------------




Amendment Acknowledgment:


Date: February 6, 2012


Adept Technology, Inc.




By:    /s/ Lisa Cummins        
Lisa M. Cummins
Senior VP, Finance &
Chief Financial Officer


Silicon Valley Bank




By:    /s/ Elisa Sun            
Name:    Elisa Sun            
Title:    Relationship Manager        


[SIGNATURE PAGE TO AMENDED AND RESTATED EXHIBIT B TO INTELLECTUAL PROPERTY
SECURITY AGREEMENT]






